DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 30 Aug 2021 has been entered.  Claims 2-21 are pending in the application.  Claim 2 is currently amended.  Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the First Action Interview Pilot Program Pre-Interview Communication mailed 28 Jul 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Guiliana (#42611) on 23 Sep 2021.

The application has been amended as follows: the claims have been fully replaced with the supplemental claim amendment attached to this Office action which was provided by the attorney to the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instant claims remains McAuley et al. (U.S. Pub. 2010/0006101). The claims have been amended to include the “outermost” language which was found to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785